Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 1, 2000, which, upon reconsideration, adhered to its prior ruling, inter alia, that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
*802Claimant was employed as a forklift operator for three months when he moved in with his parents who lived 26 miles from his place of employment. He subsequently quit his job because he found the commute too onerous due to his lack of transportation. The Unemployment Insurance Appeal Board denied claimant’s application for unemployment insurance benefits on the ground that he had voluntarily left his employment without good cause when work was still available. We affirm. The record discloses that claimant created the situation that motivated him to quit his job and then allowed it to continue by failing to look for housing nearer to his workplace and by failing to have his car repaired so that he could drive to work (see, Matter of Work [Commissioner of Labor], 238 AD2d 664, 665). Hence, substantial evidence supports the Board’s ruling that claimant’s reasons for leaving his employment were personal and noncompelling (see, Matter of Snyder [Hudacs], 201 AD2d 813; see also, Matter of Tolley [Sweeney], 231 AD2d 783, 784). There is, in addition, substantial evidence for the ruling that claimant made willful false statements to obtain benefits when he based his claim upon the assertion that he was laid off from his employment due to a lack of work (see, Matter of Kerrs [Commissioner of Labor], 275 AD2d 530, 531). Claimant’s remaining contentions have been examined and found to be unpersuasive.
Peters, J.P., Spain, Carpinello, Mugglin and Rose, JJ., concur. Ordered that the decision is affirmed, without costs.